78 F.3d 580
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnathan Lee X, Plaintiff-Appellant,v.Irene BRATTEN;  Toni V. Bair;  John Taylor;  Edward Murray;C.D. Larsen;  David A. Williams;  David Smith;  Joe Killeen;Thomas Bullock;  Oscar Gulmatico;  Fred W. Greene;  CharlesThompson;  Betty Coleman;  Faye Newton;  ChristopherWatkins;  Wayne Sheffield;  Tonya Stovall;  Joanne Toyster;O.V. Jones;  S. Batton;  Miss Hatcher;  Mrs. Dougherty;Lucille Evans;  Miss Bower;  W.J. Oliver;  R. Shaw;  H.Crenshaw, Defendants-Appellees.
No. 95-7826.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 28, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   John A. MacKenzie, Senior District Judge.  (CA-89-70-N)
Johnathan Lee X, Appellant Pro Se.  Robert Harkness Herring, Jr., Assistant Attorney General, Alexander Leonard Taylor, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;  Edward Meade Macon, McGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   X v. Bratten, No. CA-89-70-N (E.D.Va. Oct. 13, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED